                Case 4:19-cv-03768-HSG Document 138 Filed 09/16/21 Page 1 of 6




 1   Annick Persinger (CA Bar No. 272996)               EVERSHEDS SUTHERLAND (US) LLP
     TYCKO & ZAVAREEI LLP                               Kymberly Kochis (pro hac vice)
2    1970 Broadway, Suite 1070                          (kymberlykochis@eversheds-sutherland.com)
     Oakland, CA 94612                                  Alexander Fuchs (pro hac vice)
 3   Telephone: (510) 254-6808                          (alexfuchs@eversheds-sutherland.com)
     apersinger@tzlegal.com                             1114 Avenue of the Americas, 40th Floor
 4
                                                        New York, NY 10036
 5   Michael Louis Kelly, State Bar No. 82063           Telephone: (212) 389-5000
     mlk@kirtlandpackard.com                            Facsimile: (212) 389-5099
 6   Joshua A. Fields, State Bar No. 242938
     jf@kirtlandpackard.com                             Attornrysfor Dcfcndant GEICO General Insurance
 7   KIRTLAND & PACKARD LLP                             Compaf!Y
     1638 South Pacific Coast Highway
 8   Redondo Beach, California 90277
     Tel: (310) 536-1000 / Fax: (310) 536-1001
 9

10   Attornrysfor the Proposed Classes

11   [Additional Counsel on Signature Page]

12

13

14
                                          UNITED STATES DISTRICT COURT
15
                                         NORTHERN DISTRICT OF CALIFORNIA
16
                                                        Case No. 4:19-cv-03768-HSG
17
                                                        CLASS ACTION
18
       In Re GEICO General Insurance Compaf!Y          JOINT STIPULATION TO EXTEND
19                                                     DEADLINES FOR MOTIONS FOR
                                                       CONSOLIDATION AND
20                                                     PRELIMINARY APPROVAL OF CLASS
                                                       ACTION SETTLEMENT; AND
21                                                     ORDER

22

23

24

25

26

27

28   STIPULATION TO EXTEND DEADLINES FOR MOTIONS FOR CONSOLIDATION AND
     PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT; AND ORDER
     Case No. 4:19-cv-03768-HSG
               Case 4:19-cv-03768-HSG Document 138 Filed 09/16/21 Page 2 of 6




 1           The parties in the above captioned case, hereby jointly agree and respectfully submit that there is

 2   good cause to enter an extending the deadlines for motions for consolidation and preliminary approval of

 3   class action settlement in this case.

 4           Whereas, on July 29, 2021, the Parties submitted a Joint Notice of Settlement, which sought, inter

 5   alia, that the Court set September 17, 2021 as the deadline for the Parties to submit a motion seeking

 6   consolidation of the Perezv. GEICO Indemnity Compaf!Y, Case No. 5:20-cv-07436 (N.D. Cal.) (the "Perez case")

 7   into the instant case (the "Subbaiah case"), as both Perez and Subbaiah (collectively, the "consolidated cases")

 8   seek recovery of sales tax in settlement of first-party total loss claims involving leased vehicles.

 9           Whereas, the July 29, 2021 Joint Notice of Settlement also sought, inter alia, that the Court set

10   September 17, 2021 as the deadline for the Parties to submit a motion for preliminary approval of class action

11   settlement of the consolidated cases;

12            Whereas, on July 30, 2021, based on the Joint Notice of Settlement filed by the Parties in this action

13   (Dkt. 135), the Court set September 17, 2021 as the deadline for the Parties to submit the above-referenced

14   motions seeking consolidation and preliminary approval of the settlement (Dkt. 136);

15            Whereas, since July 30, 2021, the Parties have worked together diligently and productively to finalize

16   the terms of their proposed class action settlement agreement, including all exhibits thereto (comprised of

17   multiple proposed e-mail and mail notice plans, both traditional and electronic claim forms, a proposed

18   order, and proposed judgment), and have exchanged a number of versions of the documents, as well

19   as extensive correspondence back and forth on these issues, and the Parties' positions related thereto;

20            Whereas, the Parties are still in the process of finalizing the proposed class action settlement

21   agreement, including all exhibits thereto, in particular the extensive and comprehensive notice plans, and

22   issues related thereto;

23            Whereas, on September 13, 2021, based on a stipulation of the Parties in the Perez case to transfer

24   the Perez case to this Court, the Court in the Perez case reassigned the Perez case to this Court for all further

25   proceedings (PereZ, Dkt. 55);

26

27
     STIPULATION TO EXTEND DEADLINES FOR MOTIONS FOR CONSOLIDATION AND
28   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT; AND ORDER
     Case No. 4:19-cv-03768-HSG
                                          1
               Case 4:19-cv-03768-HSG Document 138 Filed 09/16/21 Page 3 of 6




 1           Whereas, the parties have conferred and agree that, given the need for additional time to finalize the

 2   proposed class action settlement agreement (including all exhibits thereto, in particular the extensive and

 3   comprehensive notice plans, and issues related thereto), and given the need to consolidate the Perez case into

 4   the Munoz case by way of motion (or stipulation), and thereafter file a consolidated amended complaint

 5   herein, good cause exists to extend the deadline for the Parties to file their motions seeking consolidation

 6   and preliminary approval of the proposed class action settlement by an additional three weeks, until

 7   October 8, 2021.

 8           Therefore, the parties agree, and respectfully submit, that the Court should enter the concurrently

 9   filed proposed order extending the deadline to file their motions for consolidation (or stipulation to

10   consolidate) and for preliminary approval of their proposed class action settlement until October 8, 2021.

11
      IT IS SO STIPULATED.
12
      Dated: September 14, 2021                              Respectfully submitted,
13
                                                              Isl Annick Persinger
14                                                           Annick Persinger (CA Bar No. 272996)
                                                             TYCKO & ZAVAREEI LLP
15                                                           1970 Broadway, Suite 1070
                                                             Oakland, CA 94612
16                                                           Telephone: (510) 254-6808
                                                             apersinger@tzlegal.com
17

18                                                           Scott Edelsberg (pro hac vice)
                                                             EDELSBERG LAW, PA
19                                                           2875 NE 191st Street, Suite 703
                                                             Aventura, FL 33180
20                                                           Telephone: (305) 975-3320
                                                             scott@edelsberglaw.com
21
                                                             Edmand A. Normand (pro hac vice)
22
                                                             Jacob L. Phillips (pro hac vice)
23                                                           NORMAND PLLC
                                                             3165 McCrory Place, Ste. 175
24                                                           Orlando, FL 32803
                                                             Telephone: (407) 603-6031
25                                                           service@ednormand.com
                                                             ed@ednormand.com
26
                                                             jacob@normandpllc.com
27
     STIPULATION TO EXTEND DEADLINES FOR MOTIONS FOR CONSOLIDATION AND
28   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT; AND ORDER
     Case No. 4:19-cv-03768-HSG
           Case 4:19-cv-03768-HSG Document 138 Filed 09/16/21 Page 4 of 6




                                            Michael Louis Kelly, State Bar No. 82063
 1                                          mlk@kirtlandpackard.com
                                            Joshua A. Fields, State Bar No. 242938
2
                                            jf@kirtlandpackard.com
 3                                          KIRTLAND & PACKARD LLP
                                            1638 South Pacific Coast Highway
 4                                          Redondo Beach, California 90277
                                            Tel: (310) 536-1000 / Fax: (310) 536-1001
 5
                                            Attornrysfor Plaintiffs and the Proposed Classes
 6

 7                                            ls!Kvmberlv Kochis
                                                  _,fa   .5

                                            EVERSHEDS SUTHERLAND (US) LLP
 8                                          Kymberly Kochis (pro hac vice)
                                            (kymberlykochis@eversheds-sutherland.com)
 9                                          Alexander Fuchs (,pro hac vice)
                                            (alexfuchs@eversheds-sutherland.com)
10                                          1114 Avenue of the Americas, 40th Floor
                                            New York, NY 10036
11
                                            Telephone: (212) 389-5000
12                                          Facsimile: (212) 389-5099

13                                          EVERSHEDS SUTHERLAND (US) LLP
                                            Ian S. Shelton (CA Bar No. 264863)
14                                          (ianshelton@eversheds-sutherland.com)
                                            500 Capitol Mall, Suite 2350
15
                                            Sacramento, CA 95814
16                                          Telephone: (916) 844-2965
                                            Facsimile: (916) 241-0501
17
                                            SERGENIAN ASHBY LLP
18                                          Joseph R. Ashby (CA Bar No. 248579)
                                            Goseph@sergenianashby.com)
19                                          1055 West Seventh Street, 33rd Floor
                                            Los Angeles, CA 90017
20
                                            Telephone: (323) 318-7771
21
                                            Attornrysfor Defendant GEICO General Insurance
22                                          Compa1!)1

23

24

25

26

27
     STIPULATION TO EXTEND DEADLINES FOR MOTIONS FOR CONSOLIDATION AND
28   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT; AND ORDER
     Case No. 4:19-cv-03768-HSG
               Case 4:19-cv-03768-HSG Document 138 Filed 09/16/21 Page 5 of 6




 1                                       ATTORNEY ATTESTATION

 2           I, Annick M. Persinger, am the ECF user whose ID and password are being used to file this

 3   Stipulation and [Proposed] Order. In compliance with L.R. 5-1, I hereby attest that concurrence in the

 4    filing of the document has been obtained from each of the other signatories.

 5                                                           Isl Annick Persinger
                                                            Annick M. Persinger
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION TO EXTEND DEADLINES FOR MOTIONS FOR CONSOLIDATION AND
28   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT; AND ORDER
     Case No. 4:19-cv-03768-HSG
                                          4
               Case 4:19-cv-03768-HSG Document 138 Filed 09/16/21 Page 6 of 6




 1                                                     ORDER

 2           Pursuant to stipulation, and good cause appearing, the Court sets a deadline of October 8, 2021,

 3    for Plaintiffs' motions for consolidation (or stipulation for consolidation) of Perez v. GEICO Indemnity

 4    Compa'!Y, Case No. 5:20-cv-07436 (N.D. Cal.) into In Re GEICO General Insurance Compa'!Y, Case No. 4:19-

 5    cv-03768 (HSG) and for Plaintiffs' motion for preliminary approval of class action settlement in the

 6    consolidated cases.

 7

 8
      IT IS SO ORDERED.
 9

10            9/16/2021
      Dated: ______     _
                                                             The Honorable Haywood S. Gilliam Jr.
11                                                           United States District Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION TO EXTEND DEADLINES FOR MOTIONS FOR CONSOLIDATION AND
28   PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT; AND ORDER
     Case No. 4:19-cv-03768-HSG
